Wagner, Judge,
delivered the opinion of the court.
The case shows that Grube sold to Stille a quantity of wheat, and that he owed him therefor $250; that both parties went to the house of Jas. A. Jackson & Co., in St. Louis, who were the commission merchants of Stille, and that. Stille requested the firm to pay the amount to Grube. Jackson & Co. not having the money on hand, Stille verbally requested Grube to draw a bill of exchange on them at ten day’s sight, for the sum named, and asked the firm to accept the same.
Grube thereupon drew a bill in favor of one Fisher, for the amount, and Jackson & Co. accepted it, and charged the acceptance to Stilie’s account. Fisher negotiated the bill, and Jackson & Co. failed to- pay it at maturity, and it was duly protested. Grube paid the bill thus dishonored to Fisher, and took the same into his possession, and has ever since retained it.
Stille, after the acceptance, continued his dealings with Jackson & Co. for a number of months, and made consignments to them, and they paid him, during the time, several hundred dollars, and upon a final settlement he allowed them as a credit, the acceptance in favor of Grube, as so much money paid in his behalf. Jackson & Co. afterwards became *475insolvent, and nearly two years after tlie bill was drawn and accepted, Grube instituted this suit against Stille, on the original cause of action, as for wheat sold and delivered.
In the court below judgment was rendered for the defendant.
The evidence shows that for several months after the maturity of the bill the money'could have been made from Jackson & Co., the acceptors. Had the bill or draft been received by Grube in absolute payment, there would be no difficulty in the case, but it was not submitted on that hypothesis, and the court did not find such to be the fact.
As a general rule there is no obligation of active diligence on the part of the holder to sue the acceptor or any other party to the bill, and he may be passive or forbear to sue as long as he chooses, providing he does not enter into a binding agreement not to sue the acceptor, so as to suspend his remedy against him to the detriment or prejudice of other parties interested. (Chitty Bills, 8 ed., pp. 442, 8.) But it is a principle which is constantly acted upon and applied, that anything whatever done by a holder of a bill or note, which must necessarily have the effect of destroying, delaying, lessening, or in any way embarrassing the rights or remedies of other parties against parties to them, discharges all the parties thus injuriously affected from any claim- by the holder himself, or by any one who must claim by or through him. (2 Pars. N. & B., 241.)
In this case id is true Stille could at any time have taken up the bill and paid Grube what was coming to him, and then Jackson & Co.’s acceptance would have amounted to nothing. It would have been wholly invalidated, and the charge on their books against Stille would have constituted no obligation against him. But our determination must- rest upon the facts and the actions of the parties. When Stille requested Grube to draw the draft or bill on Jackson & Co., and the latter firm agreed to accept it on Stille’s account, it was well understood that it was to pay a debt which Stille owed. It was in fact an assumed liability, and in the nature *476of an advancement by Jackson & Oo. on Stille’s account. The firm had rendered themselves liable, and they charged Stille with the amount. The liabilities of the respective parties were each fixed. The drawing of the bill, the acceptance and the charging of the amount to Stille,were all parts forming a connected whole. Taken together they made up the entire transaction. All the parties were cognizant of the facts. And while it appears that some time after the protest and failure to pay, Stille was notified that the draft had not been paid,' yet it does not appear that within any reasonable time there was any intention of holding him responsible. Grube held on to the draft, and permitted Stille to go on in the nsnal course of dealing with the firm for mouths, when the firm was solvent and the money could have been made from them, and at the settlement of their business transactions, the acceptance being charged on their books, he allowed them a credit for it.
From the -actions of Grube, Stille had a right to presume that he relied on the firm for payment, and because the firm afterwards failed, and lie was disappointed in his expectation, it would be unjust to allow him to turn around and recover it from Stille, who had once paid it, in consequence of his acts. When we consider what transpired at the time the bill was drawn, and the subsequent actions of the parties, we are all of the opinion that the judgment was for the right party
The judgment is affirmed.
All the other judges concur.